Citation Nr: 1448921	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for a right knee disorder, and if so whether service connection may be granted.  

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a lumbosacral spine disorder.
 
4.  Entitlement to service connection for a cervical spine (neck) disorder.
 
5.  Entitlement to service connection for a right shoulder disorder.
 
6.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975, from October 1979 to September 1981 and from November 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in July 2012 and was remanded for further development.  

In November 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The claims for entitlement to service connection for a right knee disability, lumbosacral spine disorder, cervical spine disorder, left ankle disability, and  bilateral shoulder disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for a right knee disability; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision. 

2.  The additional evidence presented since the October 2006 rating decision provides some information that, when considered with the other evidence of    record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Evidence

In a rating decision in October 2006, the RO denied the Veteran's claim for service connection for a right knee disability because the evidence failed to show a chronic right knee disability occurred in or was caused by service.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the October 2006 rating decision that denied service connection for a right knee disability consists of the service records, private treatment records and VA examination reports.  A private treatment record noted treatment for knee osteoarthritis.  A June 1998 VA examination report noted the Veteran was diagnosed with traumatic arthritis of the right ankle and walked with an antalgic limp favoring the right lower extremity.  

The evidence received since the prior final denial includes statements and testimony from the Veteran wherein he asserted that his service-connected right ankle disability was productive of an antalgic gait and misalignment that caused or aggravated his right knee disability.  Also of record are VA treatment records in 2012 that contain findings consistent with bilateral knee osteoarthritis, severe on the right and moderate on the left knee.  It was noted that the Veteran walked with the assistance of a cane.

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.  Accordingly, as new and material evidence has been submitted, the claim for service connection for a right knee disability is reopened.



ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to that extent only the appeal is granted.


REMAND

The Veteran has asserted that due to the service-connected right ankle disability he developed an altered gait, painful weight-bearing and overuse, which caused and/or aggravated his right knee disability, left ankle disability, and lumbosacral spine disorder.  During his hearing, the Veteran alleged that his cervical spine disorder and bilateral shoulder disabilities are secondary to his service-connected right ankle disability as well.  There is no competent evidence of record suggesting his cervical spine and shoulder disabilities are related to his service-connected right ankle.  However, the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act on the information and evidence needed to substantiate a claim for service connection on a secondary basis.  Such notice must be provided on remand.  

With regards to the Veteran's claim for service connection for a left ankle disability and lumbosacral spine disorder, the December 2009 VA examiner opined that the left ankle disorder was less likely than not secondary to the right ankle disability.  However, the examiner did not address whether the back disability was caused      by the right ankle disability or whether the back or left ankle disabilities were aggravated by his service-connected right ankle disability.  A VA opinion should be sought on remand.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that informs him of the information and evidence necessary to establish a service connection for his claimed lumbosacral spine, cervical spine, left ankle, right knee, and bilateral shoulder disorders on a secondary basis. 

2.  Obtain and associate with the claims file all relevant VA treatment records dated after March 2006.

3.  Schedule the Veteran for a VA orthopedic examination to address the claims for service connection for right knee, lumbosacral spine, and left ankle disabilities.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Provide the diagnosis for any current right knee, lumbosacral spine, and left ankle disabilities present. 

b) Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed  right knee, lumbosacral spine, and left ankle disabilities arose during service or are otherwise etiologically related to service.  Please explain why or why not.

c) If not related to service, are the right knee, lumbosacral spine and left ankle disabilities at least as likely as not caused by the service-connected right ankle disability, to include any gait disturbance or overuse resulting from the right ankle condition?  Please explain why or why not.  

d) If not caused by the service-connected right ankle disability, is it at least as likely as not that any right    knee, lumbosacral spine, and left ankle disability was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the service-connected right ankle disability, to include any gait disturbance and overuse caused by the right ankle disability?  Please explain why or why not. 

e) If the disability was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to determine the level of aggravation beyond the baseline level of disability.

The examiner must provide complete rationales for all opinions and conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


